Citation Nr: 0916311	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-40 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye injury 
with blindness.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to August 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veteran Affairs (VA) Indianapolis, Indiana 
Regional Office (RO).

During the pendency of the Veteran's appeal, he relocated to 
Alabama and the Montgomery RO properly assumed jurisdiction 
over the claim


FINDINGS OF FACT

1.  During the March 2009 hearing on appeal, prior to 
promulgation of a decision in the appeal, the Veteran 
indicated that he wished to withdraw his appeal seeking 
entitlement to service connection for a right eye injury with 
blindness.

2.  The Veteran was treated in service for injuries related 
to parachute jumping/training, but there is no indication 
that he sustained or was treated for a bilateral shoulder 
injury during service.  

3.  There is no medical evidence of record indicating the 
Veteran's current bilateral shoulder disorder is related to 
his military service or any incident therein.  

4.  The evidence of record indicates the Veteran under went 
routine dental treatment, while in the military, but does not 
indicate the Veteran sustained any dental trauma in service.

5.  There is no medical evidence of record indicating the 
Veteran's current dental disorder is related to any incident 
in service, or his military service generally.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal 
regarding the Veteran's claim for entitlement to service 
connection for a right eye injury with blindness have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008)

2.  A bilateral shoulder disorder was not incurred in or 
aggravated by service, and a disease of this nature may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  The criteria for service connection for a dental disorder 
have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal--Right Eye injury

A claimant may limit an appeal as he or she wishes, and where 
he does so, the Board is without authority to adjudicate the 
claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

During the March 2009 hearing on appeal, the Veteran and his 
representative stated that he wished to withdraw the appeal 
for service connection for a right eye injury with blindness. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran has withdrawn his appeal as to the 
claim for entitlement to service connection for a right eye 
injury with blindness and thus no allegations of error of 
fact or law remain for appellate consideration as to this 
matter.  As such, the issue is dismissed.

Duty to Assist and Notify 

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to provide a claimant notification 
of the information and evidence necessary to substantiate a 
claim, the division of responsibility in obtaining evidence 
and assistance in developing this evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements 
were accomplished in a September 2004 letter.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records have been obtained, and 
the Veteran's request for a hearing on his claims has been 
honored.  Moreover, the Veteran has not indicated there are 
any relevant private treatment records that VA should obtain 
to further assist him substantiate his claim.  The Veteran 
was also afforded a VA medical examination related to his 
claim.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim, and no further 
assistance to the Veteran with the development of evidence is 
required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment record reflects multiple 
treatments for injuries sustained as a result of parachute 
training, but no treatment related to the shoulders or from 
trauma to the teeth.  In this regard, a March 1961 service 
treatment record reflects the Veteran's treatment for and 
diagnosis with a left foot contusion, after striking his left 
foot on an iron rail in Airborne School.  A March 1962 
service treatment record documents the Veteran's injury to 
his right foot after parachute jump two-days prior; however, 
an x-ray revealed no abnormalities associated with the 
Veteran's right foot.  The Veteran's July 1963 separation 
examination indicates no abnormalities associated with the 
Veteran's upper extremities, feet, or musculoskeletal system.  
Moreover, the Veteran denied any (1) severe tooth or gum 
trouble, (2) arthritis or rheumatism, (3) bone, joint, or 
other deformity, or any (4) foot trouble.  

Shoulder Disorder

The fist post service treatment associated with the Veteran's 
shoulder is an April 1997 private examination report.  At 
this examination, the Veteran reported right shoulder 
discomfort, which he attributed to an altercation in 1994 or 
1995, and for which he indicated that he never sought any 
medical care.  A physical examination of the Veteran revealed 
some limitation in range of motion of the Veteran's right 
shoulder and the doctor recommended tests to "rule out 
rotator cuff tendinitis and/or tear."  An examination of the 
Veteran's left shoulder revealed normal range of motion and 
no notations of pain or disability were noted.  There is no 
indication from the Veteran or the doctor that this observed 
disorder is related to anything other than the altercation 
where the Veteran reported injuring his shoulder.  

The first complaint of any pain associated with the Veteran's 
left shoulder is at his October 2004 VA examination.  At this 
time, the Veteran indicated that he injured both shoulders in 
a parachute jump in service, where he also fractured his 
right foot and elbow.  Additionally, the Veteran indicated 
that he was never able to raise his shoulders more than 90 
degrees since his separation from military service and a 
physical examination of the Veteran's shoulders revealed 
current bilateral limitation of shoulder motion.  Ultimately, 
the examiner who acknowledged he did not review the Veteran's 
claims file, offered that "[g]iven that this limited motion 
of [the Veteran's] shoulders has been present since his 
injury in 1962 per his report, it is quite likely that this 
is due to his injury."

An October 2006 VA treatment note is the next instance 
documenting the Veteran's treatment for bilateral shoulder 
disorder.  At this time, the VA physician notes that the 
Veteran had decreased range of shoulder motion, but diagnosed 
no disorder related to his shoulders.  Further, the physician 
does not indicate that this decreased range of motion is due 
to the Veteran's military service or any incident therein.

In April 2007, VA treatment records again reflect complaints 
of bilateral shoulder pain.  The VA physician noted that the 
Veteran's complaints of bilateral shoulder pain and movement 
difficulties; however, the physician also noted x-rays taken 
in 2004 of the Veteran's shoulders were normal.  The listed 
diagnosis was bilateral frozen shoulder.  For reasons 
unclear, this treating physician also quoted from the October 
2004 VA examination report, where that previous examiner 
diagnosed bilateral adhesive capsulitis of the shoulders, and 
deduced this was due to an in-service injury, since the 
Veteran's complaints had been present since 1962.  The 2007 
treating physician, however, made no independent assessment 
concerning whether the Veteran's shoulder disorder is related 
to his military service or any incident therein.  

The Veteran's service treatment record contains no notation 
of treatment associated with the Veteran's shoulders, while 
other parachute jump/training injuries were treated.  This 
weighs against the Veteran's claims that he was prevented 
from seeking medical treatment related to his parachute 
training injuries.  Additionally, the first notation of any 
shoulder problem was at an April 1997 examination for the 
Social Security Administration, where the Veteran only 
complained of a right shoulder disorder, which he indicated 
was related to a post-service altercation in 1995 or 1995.  
Significantly, the Veteran had normal left shoulder range of 
motion and reported no problems associated with his left 
shoulder at this time.  In fact, the first notation of any 
difficulty associated with the Veteran's left shoulder is not 
until his October 2004 VA examination, some 41 years after 
separation from service (1963-2004).  Essentially, the 
medical evidence of record contradicts the Veteran's account 
of his disorder at his October 2004 VA examination and 
because the examiner relied on the Veteran to reach an 
opinion, the Board rejects the examiner's opinion and finds 
it an insufficient basis to grant service connection.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Swann 
v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. 
App. 458 (1993)), reaffirmed the proposition that, in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
Veteran that have been found to be inaccurate or that are 
contradicted by other facts of record.  Id. at 179.  
Consequently, the April 2007 entry in the VA treatment record 
also provides an insufficient basis to grant the Veteran's 
claim because it simply restated the flawed October 2004 
opinion.   

Additionally, the Board finds another VA examination is not 
required, as there is no reason to believe that the Veteran's 
bilateral shoulder disorder is related to service.  Although 
the Veteran's numerous statements convey his belief that his 
current bilateral shoulder disorder is related to service, 
there is no credible evidence of the claimed disability 
during service or within 1 year of separation from service in 
August 1963.  Further, no credible post service medical 
evidence connects any bilateral shoulder disorder to the 
Veteran's military service.  Essentially, the VA's duty to 
provide another examination has not been triggered.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(a).

The Veteran's own opinion that his current bilateral shoulder 
disorder is related to service is not enough to support his 
claim.  Lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, his opinion alone is insufficient to provide the 
necessary nexus between his in military service and his 
current bilateral shoulder disorder.  In fact, the Veteran's 
account of his bilateral shoulder disorder is not supported 
by his service treatment record which documents treatment of 
other injuries incurred while parachute jumping/training, but 
contains no mention any shoulder injury.  Additionally, at an 
April 1997 private examination the Veteran demonstrated 
normal left shoulder range of motion and attributed his right 
shoulder injury to a post service altercation.  These pieces 
of evidence have greater probative weight than the Veteran's 
account of his disorder at his October 2004 VA examination 
because they were not made in connection with a claim for VA 
compensation and are more consistent with the medical 
evidence of record.  

As there is no evidence any bilateral shoulder injury or 
treatment in service, and no credible medical evidence of 
record linking the Veteran's current bilateral shoulder 
disorder to military service, the Board concludes that a 
bilateral shoulder disorder was not incurred in or aggravated 
by the Veteran's military service.  Therefore, the Veteran's 
claim is denied.  

Teeth

The Veteran seeks service connection for a dental injury, 
based on his belief that his military service resulted in his 
present dental disorder.  Specifically, the Veteran contends 
that while with the 101st Airborne, he injured his jaw in a 
parachute accident.  Additionally, the Veteran contends that 
while in service he was involved in an altercation that 
resulted in dental injuries.  As it relates to both injuries, 
the Veteran asserts that he was prevented from seeking 
medical care for these injuries by a superior officer.  

The Veteran's June 1960 entrance dental examination indicated 
that he was missing teeth 1, 3, 15, 16, 17, 18, 19, 30, and 
32.  Additionally the Veteran's service treatment record 
reflects his routine dental treatment, with no references to 
trauma to the Veteran's jaw or teeth.  A July 1960 service 
dental record reflects the extraction of teeth 2 and 31, but 
does not indicate this was anything other than a routine 
dental procedure.  Additionally, a November 1960 service 
examination specifically notes that the Veteran had numerous 
teeth extracted due to a fracture of the right jaw in 1955.  
At the time of the Veteran's separation from military service 
in July 1963, he was missing teeth 1, 2, 3, 15, 16, 18, 19, 
30 and 31, and denied any severe tooth or gum trouble.  
Though teeth 17 and 32 were not noted as missing at the time 
of separation, the record reflecting their absence at service 
entrance is taken as sufficient evidence of their absence at 
separation.   

In any event, a May 2001 VA dental treatment note is the 
first post service treatment note of record.  As part of the 
dentist's initial assessment of the Veteran's teeth the 
dentist noted teeth 2 through 16, 18, 19, and 28 through 31 
were missing, but there is no indication of any evidence of 
any dental trauma during military service.  Additionally, 
there is no indication that the Veteran reported these teeth 
were missing due to his military service or any incident 
therein.  Moreover, none of the VA treatment records related 
to the treatment of the Veteran's teeth indicate any history 
of military dental trauma or any residuals from any dental 
trauma in military service.  

The Board has considered the Veteran's account of dental 
injuries related to in service assaults and parachuting 
injuries; however his account is not supported by the medical 
evidence of record.  The most probative pieces of evidence 
indicate the Veteran received routine dental treatment while 
assigned to Ft. Benning Georgia and received medical 
treatment for parachuting/training related injuries.  Service 
treatment records contain no indication that the Veteran 
suffered trauma to his jaw or teeth while in service and the 
additional teeth missing at the time of separation were noted 
as extracted in a July 1960 dental procedure.  Moreover, 
there are no medical records or opinions of record supporting 
the proposition that the Veteran's current dental condition 
is related to any incident in service.  Accordingly, the 
Board concludes that a dental disorder was not incurred in or 
aggravated by service, and may not be presumed to having been 
incurred in service.  Since the preponderance of the evidence 
is against entitlement to service connection for a dental 
disorder, the benefit of the doubt doctrine is not 
appropriately applied to this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal for entitlement to service connection for a right 
eye injury with blindness is dismissed. 

Service connection for a bilateral shoulder rotator cuff 
disorder is denied.

Service connection for a dental disorder is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


